Electronically Filed
                                                       Supreme Court
                                                       30744
                                                       28-OCT-2010
                                                       09:40 AM

                             NO. 30744

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               SOCRATES WILLIAM BUENGER, Petitioner,

                                vs.

       THE HONORABLE KEITH E. TANAKA, JUDGE OF THE FAMILY
   COURT OF THE SECOND CIRCUIT, STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING
                       (FC-D No. 05-1-0044)

                              ORDER
     (By: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ.
      and Circuit Judge Lee, assigned by reason of vacancy)

           Upon consideration of petitioner Socrates William

Buenger's petition for a writ of mandamus and the papers in

support, it appears that: (1) HRS § 571-46.5(d)(1) authorized the

respondent judge to require the parties to participate in a

parenting program for the purpose of petitioner's March 29, 2010

motion for a timesharing and holiday visitation schedule, and (2)

petitioner's inability to participate in the parenting program as

of September 15, 2010 provided the respondent judge with a

reasonable basis for deferring decision on the March 29, 2010

motion.   Therefore, petitioner is not entitled to extraordinary

relief.   See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334,

338 (1999) (A writ of mandamus is an extraordinary remedy that

will not issue unless the petitioner demonstrates a clear and
indisputable right to relief and a lack of alternative means to

redress adequately the alleged wrong or obtain the requested

action.   Such writs are not intended to supersede the legal

discretionary authority of the lower courts, nor are they

intended to serve as legal remedies in lieu of normal appellate

procedures.   Where a court has discretion to act, mandamus will

not lie to interfere with or control the exercise of that

discretion, even when the judge has acted erroneously, unless the

judge has exceeded his or her jurisdiction, has committed a

flagrant and manifest abuse of discretion, or has refused to act

on a subject properly before the court under circumstances in

which it has a legal duty to act.).    Accordingly,

           IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

           DATED:   Honolulu, Hawai#i, October 28, 2010.


                                /s/   Mark E. Recktenwald

                                /s/   Paula A. Nakayama

                                /s/   Simeon R. Acoba, Jr.

                                /s/   James E. Duffy, Jr.

                                /s/   Randal K.O. Lee




                                  2